Citation Nr: 1549986	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  09-50 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for low back disability.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to February 3, 2014.  

3.  Entitlement to an extraschedular rating for service-connected low back disability.     


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to June 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified before the undersigned Veterans Law Judge at a February 2014 Board hearing.  A transcript of this hearing is associated with the claims file. 

This case was previously before the Board in August 2014.  The Board denied entitlement to a rating in excess of 10 percent for low back disability but granted a separate 10 percent rating for right lower extremity radiculopathy.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a January 2015 joint motion for partial remand (JMR), the Court vacated the Board's denial of entitlement to a rating in excess of 10 percent for low back disability and remanded the matter for compliance with the terms of the JMR.  

The issue of entitlement to service connection for bilateral upper extremity neuropathy has been raised by the record in an August 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to TDIU prior to February 3, 2014 and entitlement to an extraschedular rating for low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  In its August 2014 decision, the Board granted a separate 10 percent disability rating for radiculopathy of the right lower extremity, which grant has not yet been implemented by the RO.  

2.  The Veteran's service-connected low back disability is manifested by painful range of motion and forward flexion less than 60 degrees (but greater than 30 degrees)  during periods of a flare-up; the low back disability is without ankylosis; but is productive of mild radiculopathy of the right lower extremity, and without incapacitating episodes or bladder and bowel problems.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent disability rating for low back disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71a (2015).  

2.  As previously determined in the Board's August 2014 decision, the criteria for the assignment of a separate 10 percent rating for radiculopathy of the right lower extremity associated with the Veteran's low back disorder have been met.  U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.7, 4.123, 4.124a, diagnostic code 8520 (2015).    


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  January 2009 and February 2009 letters satisfied the duty to notify provisions.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate the claim.  Social Security Administration records have been associated with the claims file and were considered in the January 2013 supplemental statement of the case.  Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).  The Veteran's pertinent post-service treatment records are associated with the claims file.  During the February 2014 Board hearing, the Veteran testified that she receives all her treatment at the Portsmouth Naval Hospital.  The Veteran has submitted a February 2014 waiver of RO jurisdiction to review the medical records associated with the claims file since the June 2013 supplemental statement of the case.  

The Veteran was afforded VA examinations of the lumbar spine in January 2009, September 2012, and February 2015.  A VA addendum opinion was also obtained in June 2013.  These VA examination reports, when read together, are adequate for rating purposes as the examiners conducted an appropriate evaluation of the Veteran, considered the Veteran's lay statements, and noted examination findings as to the severity of the Veteran's low back disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The February 2015 examination report specifically addressed the Veteran's symptomatology during flare-ups and the impact of her flare-ups on her range of motion and functional loss pursuant to the terms of the January 2015 JMR.  Thus, the current medical evidence provides adequate information regarding the severity of the Veteran's low back disability.  

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which she presented oral argument in support of her increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the hearing, the VLJ identified the issue to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for an increased rating claim for service-connected low back disorder.  The Veteran volunteered her history of symptoms and treatment.  In addition, the VLJ, through specific pertinent questioning, sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the severity of the Veteran's low back disorder and 
the Veteran provided testimony relevant to that element.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Increased Rating Claim 

Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § §, 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Nevertheless, while pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2015).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS). Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).

Evidence and Analysis 

By way of background, the RO granted service connection for mechanical low back pain due to right leg length discrepancy and assigned a 10 percent rating, effective July 1, 1999.  The Veteran did not submit a notice of disagreement to this rating decision.  Although additional medical records regarding treatment for the low back disorder were associated with the record, no pertinent records containing new and material evidence were physically or constructively associated with the claims file within one year of the rating decision issued in August 1999.  As such, the rating decision is final.  The appeal period before the Board begins in December 2008, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  

A June 2009 rating decision continued the currently assigned 10 percent rating for low back disorder and assigned a separate 10 percent rating for radiculopathy of the left lower extremity.  

After careful review of the evidence, the Board finds that the criteria for a 20 percent disability rating for the Veteran's low back condition have been met.  

During her February 2014 hearing, she testified that she experiences flare-ups of back pain at least once a week and that she experiences muscle spasms.  She stated that she takes pain medication, to include Motrin, Flexeril, and Percocet.  She stated that she has limited extension and rotation due to back pain which impact her ability to twist.  She testified that she has difficulty sitting for an extended period of time, driving, playing sports, and carrying more than ten pounds.  Additionally, she stated that she moved from her home to a condo to avoid stairs due to her back and knee conditions.  She described difficulty with her right lower extremity after sitting for more than 45 minutes in the same position.  She also stated that she has difficulty feeling her lower legs at times and that she uses a cane for balance due to her back and knee conditions.             

Medical evidence reveals that she has functional limitations with climbing stairs, kneeling, squatting, and bending.  See February 2012 and October 2011 records.  
The record also reveals that she had epidural steroid and nerve block injections in January 2009, June 2010, and July 2010.  

The Board acknowledges that the documented range of motion findings of record do not consistently show forward flexion limited to 60 degrees or less.  However, the Board finds it significant that the Veteran had three back operations during the course of the appeal in March 2009, July 2010, and December 2013.  

Although a January 2009 VA examination report noted forward flexion to 90 degrees, the examiner noted that painful motion began at 20 degrees and that she had difficulty with prolonged standing, walking, and sitting due to low back pain.  She also had extension, bilateral flexion, and bilateral rotation to 30 degrees each with painful motion beginning at five degrees.  Although the Veteran had forward flexion to 85 degrees during a September 2012 VA examination, she reported that she experiences flare-ups when walking and standing.  It was noted that the Veteran had less movement than normal and pain on movement.  

The Veteran was afforded a VA examination in February 2015.  Although the Veteran had forward flexion to 75 degrees, the examiner stated that the Veteran's activities are limited due to her pain during flare-ups and that her flare-ups impact the function of her back.  The examiner specifically opined that there are additional limitations of functional ability of the lumbar spine during flare-ups and repeated use over time.  He stated that the Veteran's loses approximately 20 degrees to 30 degrees in all planes of motion during pain on use and flare-ups.  

Although the Veteran did not have such limited forward flexion throughout the entirety of the appeal, pain on motion and pain during flare-ups must be taken into account when rating a disability based on limitation of motion.  DeLuca, 8 Vet. App. at 205-206.  To receive disability compensation for painful motion, that pain must result in functional loss, i.e., limitation in the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  

Here, the Veteran had symptoms of painful motion throughout the appeal.  Specifically she was noted to have painful motion beginning at 20 degrees in January 2009.  Additionally, the Veteran has provided competent and credible testimony that she experiences flare-ups which result in decreased range of motion.  Her reports of flare-ups and painful motion are supported by the medical evidence of record.  Significantly, the February 2015 VA examiner opined that the Veteran loses approximately 30 degrees of forward flexion during a flare-up.  The Veteran has forward flexion to 75 degrees when she does not have a flare-up.  A 30 degree loss of range of motion during a flare-up would result in forward flexion to approximately 45 degrees.  This is well within the range of motion of forward flexion appropriate for the assignment of a 20 percent rating.  Thus, in light of Mitchell, the Board finds that a 20 percent rating is warranted for the entirety of the appeal due to the Veteran's documented functional loss during flare-ups.          

However, the preponderance of the evidence is against a finding that a rating in excess of 20 percent is warranted.  The Veteran has not been diagnosed with ankylosis.  See VA examination reports.  

The Board notes that a February 2012 record associated with the Veteran's Social Security Administration records indicates lumbar flexion of 20 degrees.  Consideration has been given to this treatment record.  However, the Board concludes that this measurement is either an outlier or an inaccurate recording of the Veteran's flexion as it is not indicative of her symptomatology at any point throughout the appeal.  The Veteran's treatment records do not reveal forward flexion to less than 30 degrees and her VA examinations all reveal forward flexion greater than 75 degrees.  Thus, this record is afforded little probative weight when determining the extent of her forward flexion.  This reading is considered to be an anomaly concerning the Veteran's forward flexion.  

The Board also acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion.  However, the Board has appropriately compensated any functional loss due to painful motion and flare-ups with the assignment of a 20 percent rating.  As such, the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent. 
        
A disability rating in excess of 20 percent under the formula for rating IVDS based on incapacitating episodes is not warranted as the evidence of record does not indicate that the Veteran has been prescribed bed rest totaling at least four weeks.  See September 2012 VA examination report and February 2014 Board hearing transcript.  

Additional Considerations 

The Board must also consider neurological abnormalities associated with the Veteran's service-connected low back disorder.  Although the record revealed some complaint regarding bladder problems in 2008, the September 2012 VA examination report noted that the Veteran did not have bladder or bowel problems associated with her low back condition.  

Diagnostic Code 8520 of 38 C.F.R. § 4.124a provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and moderately severe incomplete paralysis is rated 40 percent disabling.  

The Veteran is currently assigned a separate 10 percent rating for radiculopathy of the left lower extremity.  Review of the February 2014 hearing transcript reveals that the Veteran is satisfied with this rating.  

In regards to right lower extremity radiculopathy, a June 2013 VA addendum opinion stated that the Veteran did have a diagnosis of radiculopathy of the right lower extremity.  The August 2014 Board decision found that a separate 10 percent rating for radiculopathy was warranted.  Although it does not appear that the January 2015 JMR disturbed this grant of benefits, the RO has not yet implemented the grant of the separate 10 percent rating for right lower extremity radiculopathy.  Thus, the Board has included it in this decision.  A rating in excess of 10 percent for radiculopathy of the right lower extremity is not warranted as the preponderance of the evidence is against a finding that the Veteran has more severe symptomatology.  
  
In reaching the decision that a disability rating in excess of 20 percent for the Veteran's low back disorder is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
The Board further finds that a staged rating is not warranted in the present case as the Veteran's low back disorder symptoms have more closely approximated that of a 20 percent disability rating throughout the entire period on appeal.  Francisco v. Brown, 7 Vet. App. 55 (1994).  


ORDER

Subject to the applicable criteria governing the payment of monetary benefits, entitlement to a 20 percent disability rating for low back disability is granted.  

As previously determined in the August 2014 decision by the Board, and subject to the applicable criteria governing the payment of monetary benefits, entitlement to a separate 10 percent disability rating for radiculopathy of the right lower extremity is granted.  


REMAND

In August 2014, the Board remanded the issue of entitlement to TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  The RO has since granted entitlement to TDIU effective February 3, 2014.  See February 2015 rating decision.  In May 2015, the Veteran disagreed with the assigned effective date and asserted that she has not been able to work due to her service-connected disabilities during the entirety of her appeal.

Although the Veteran completed VA Form 21-8940, it does not appear that the RO has contacted her former employer(s) to determine her last dates of employment.  Moreover, the Board finds that a VA medical opinion is required in order to assist in determining whether the Veteran is unable to secure and maintain substantially gainful employment prior to February 3, 2014.    

Moreover, any development affecting the issue of entitlement to TDIU prior to February 3, 2014 may have an impact on the complete picture of the Veteran's service-connected disability and the effect on her employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for service-connected low back disability will also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appropriate VA forms to the Veteran's employer(s) listed on the October 2014 VA Form 21-8940, for purposes of determining the circumstances surrounding the termination of the Veteran's employment.  

2.  Afford the Veteran an additional opportunity to identify any outstanding pertinent VA or private treatment records that have not already been associated with the claims file.  Such records should be sought.  

3.  Then, send the Veteran's claims file to a VA vocational specialist if possible, otherwise to an appropriate medical specialist, in order to obtain an opinion regarding the impact of her service-connected disabilities on her ability to work prior to February 2014.  The claims folder must be made available to the evaluator.  
Specifically, the evaluator should review the Veteran's claims file, to include her VA examination reports and Social Security Administration records, as well as her lay statements, and identify limitations and restrictions (such as lifting, pulling, pushing, and standing) imposed by the Veteran's service-connected disabilities in the aggregate prior to February 3, 2014.  After identifying the limitations and restrictions, the evaluator should discuss the date of onset of such limitations.  

4.  Thereafter, the RO should adjudicate the Veteran's claim for entitlement to TDIU prior to February 3, 2014, as well as the claim for a higher rating for low back disorder based on an extraschedular rating.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


